


110 HR 5297 IH: To suspend temporarily the duty on certain tirebuilding

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5297
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mr. Inglis of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain tirebuilding
		  machines used in the manufacture of extra-wide pneumatic truck and automobile
		  tires, and parts and accessories thereof.
	
	
		1.Certain tirebuilding machines
			 used in the manufacture of extra-wide pneumatic truck and automobile tires, and
			 parts and accessories thereof
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Machines, including but not limited to post systems, feeder
						systems, reels, conveying equipment, and controlling machinery, of a kind used
						for building truck and automobile tires, capable of producing tires having a
						tread width of more than 450 mm (provided for in subheading 8477.51.00), and
						parts and accessories thereofFreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			(c)Retroactive
			 applicationNotwithstanding
			 section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision
			 of law, upon proper request filed with U.S. Customs and Border Protection
			 before the 90th day after the date of the enactment of this Act, any entry, or
			 withdrawal from warehouse for consumption, of any good—
				(1)that was made on
			 or after January 1, 2008, and before the 15th day after the date of the
			 enactment of this Act; and
				(2)with respect to
			 which there would have no duty if the amendment made by subsection (a) applied
			 to such entry or withdrawal,
				shall be
			 liquidated or reliquidated as if such amendment applied to such entry or
			 withdrawal.
